DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 7, 21, 33, 34 and 37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2011/0311169 A1, hereinafter Smith) in view of Ishizaki (US 2004/0078940 A1) and Hashimoto (JP 2004-231290 A). 
Regarding claim 4, Smith teaches a resealable storage bag (150, 250, 350) comprising: 
(A) a first side wall (154, 254, 354);
(B) a second side wall (152, 252, 352) connected to the first side wall, the connected first and second side walls forming an interior of the bag with an opening to the interior of the bag;
(C) a first closure profile (70, 70a, 70b, 170/172, 270/272, 370/372) connected to the first side wall and positioned adjacent to the opening of the bag, the first closure profile (a) including an interlocking member (86/88, 170/172, 270/272, 370/372) that extends between a first end of the first closure profile and a second end of the first closure profile, and (b) having a straight, top edge (166, 266, 366) that extends substantially parallel to the interlocking member from the first end of the first closure profile to the second end of the first closure profile, the first closure profile forming a lip between the interlocking member and the top edge of the first closure profile, with the lip (a) having an inner surface and an outer surface, (b) having a first shape that extends a substantially constant distance H1 (i) from the interlocking member to the top edge of the first closure profile and (ii) between the first end of the first closure profile and the second end of the first closure profile, and (c) including a pair of visually distinct features, with each visually distinct feature of the pair of visually distinct features being provided on at least one of the inner surface and the outer surface of the lip, the pair of visually distinct features comprising (i) a color (184a-184f, 284a-284d, 384a-384d: paragraph 45, 49) on the inner surface of the lip of the first closure profile, and (ii) gripping ridges (184a-184f, 284a-284d, 384a-384e) on only the inner surface of the lip of the first closure profile (paragraph 45 and FIG. 6-9); and
(D) a second closure profile (72, 72a, 72b, 170/172, 270/272, 370/372) connected to the second side wall and positioned adjacent to the opening of the bag, the second closure profile (a) including an interlocking member (92/94) that extends between a first end of the second closure profile and a second end of the second closure profile, the interlocking member of the second closure profile being configured to interlock and to unlock with the interlocking member of the first closure profile, thereby to seal to unseal and to reseal the opening of the bag, and (b) having a top edge (166, 266, 366) that extends from the first end of the second closure profile to the second end of the second closure profile, the second closure profile forming a lip between the interlocking member and the top edge of the second closure profile, with the lip (a) having an inner surface and an outer surface, (b) having a second shape that extends (i) from the interlocking member to the top edge of the second closure profile and (ii) between the first end and the second end of the second closure profile, and (c) including a pair of visually distinct features, with each visually distinct feature of the pair of visually distinct features being provided on at least one of the inner surface and the outer surface of the lip, the pair of visually distinct features comprising (i) a color (184g-184j, 284e-284g, 384g-284i: paragraph 45, 49) on the inner surface of the lip of the second closure profile, and (ii) gripping ridges (184g-184j, 284e-284g, 384f-384i) on only the inner surface of the lip of the second closure profile,
wherein the bag has an asymmetric appearance, when the bag is viewed toward at least the first side wall, as a result of (a) the lip of the first closure profile differing in height from the lip of the second closure profile and (b) the pair of visually distinct features of the lip of the first closure profile and the pair of visually distinct features of the lip of the second closure profile, and
wherein the asymmetric appearance provides a visual cue to the user as to where to grasp the lips of the first and second closure profiles when the opening of the bag is sealed, thus facilitating separation of the fist and second closure profiles by the user, in order to unseal the opening of the bag by imparting an outward rolling motion to the lips of the first and second closure profiles (paragraphs 31-33, 43-61 and FIG. 6-9).
Smith teaches the pair of visually distinct features comprising a color on the inner surface of the lip of the first closure profile and the second closure profile but fails to teach the pair of visually distinct features comprising a color on both the inner surface and the outer surface of the lip of the first closure profile and the second closure profile. Ishizaki teaches an analogous resealable storage bag comprising a first side wall, a second side wall, a first closure profile connected to the first side wall and a second closure profile connected to the second side wall, the first closure profile including an interlocking member and forming a first lip between the interlocking member and a top edge of the first closure profile, the second closure profile including an interlocking member and forming a second lip between the interlocking member and a top edge of the second closure profile, the first lip and the second lip extending different heights (23a/A2-longer lip, 23b/B2-shorter lip) such that the first lip is visually distinct from the second lip, and each of the first and second lips having an inner surface and an outer surface and including a visually distinct feature comprising a color on the inner surface of each of the first and second lips. Ishizaki further teaches that where the first lip and the second lip are visually distinct (i.e., have different shapes or extend different heights) it is known and desirable in the prior art to color the first lip a first color on both the inner and outer surfaces and the second lip a second color on both inner and outer surfaces such that the first lip and the second lip can be easily distinguished from each other (paragraphs 13, 20-24 and FIG. 1). 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify Smith by alternatively coloring both the inner surface and the outer surface of the lip of the first closure profile a first color and by alternatively coloring both the inner surface and the outer surface of the lip of the second closure profile a second color that is different from the first color, as taught by Ishizaki, in order to ensure that the lips of the first and second closure profiles can be easily distinguished from each other. 
Smith teaches that it is known in the prior art to configure the lips of the bag with an appearance, shape, texture and/or color that provides improved gripping, feel and user satisfaction, as well as provides a visual cue to the user as to where to grasp the lips, when opening the bag (paragraphs 47, 49). Smith, however, fails to specifically teach the lip of the second closure profile having a second shape that extends a varying distance from the interlocking member to the top edge of the second closure profile, wherein the second shape differs from the first shape and consists of (1) a first portion that extends a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end, (2) a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end, (3) a third portion provided between the first portion of the lip and the second portion of the lip and extending a substantially constant distance H4 from the interlocking member to the top edge of the second closure profile, wherein the distance H4 is greater than each of the distances H1, H2, and H3, (4) a fourth portion provided between the first portion of the lip and the third portion of the lip, with the fourth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H2 to H4, such that the fourth portion gradually transitions from H2 to H4, and (5) a fifth portion provided between the second portion of the lip and the third portion of the lip, with the fifth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H3 to H4, such that the fifth portion gradually transitions from H3 to H4, and the third portion, fourth portion and fifth portion create a center region of the lip of the second closure profile that (i) extends above the top edge of the lip of the first closure profile and (ii) is sized to accommodate a thumb and a finger of a user, wherein the top edge of the second closure profile extends substantially parallel to (i) the interlocking member of the second closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and (ii) the top edge of the first closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and the fourth portion and the fifth portion of the lip of the second closure profile are sloped relative to the top edge of the first closure profile to provide the second shape of the lip of the second closure profile, wherein the asymmetric appearance of the bag is a result of (a) the first shape differing from the second shape, (b) the pair of visually distinct features of the lip of the first and second closure profiles, and (c) the center region of the lip of the second closure profile extending above the top edge of the lip of the first closure profile and being sized to accommodate the thumb and the finger of the user, and wherein the asymmetric appearance and the center region being sized to accommodate the thumb and the finger of the user, together, provide a visual cue to the user as to where to grasp the lips of the first and second closure profiles when the opening of the bag is sealed. 
Hashimoto teaches an analogous storage bag, comprising: (a) a first side wall; (b) a second side wall connected to the first side wall so as to form an interior of the bag with an opening to the interior; (c) a first closure profile connected to first side wall and positioned adjacent to the opening of the bag, the first closure profile having a top edge and including an interlocking member (3) that extends between a first end and a second end of the first closure profile, the first closure profile forming a lip (10) between the interlocking member and the top edge of the first closure profile, with the lip having a first shape that extends a substantially constant distance H1 from the interlocking member to the top edge of the first closure profile and between the first end of the first closure profile and the second end of the first profile; and (d) a second closure profile connected to the second side wall and positioned adjacent to the opening of the bag, the second closure profile having a top edge and including an interlocking member (3) that extends between a first end of the second closure profile and a second end of the second closure profile, the interlocking member of the second closure profile being configured to interlock with the interlocking member of the first closure profile, the second closure profile forming a lip (9) between the interlocking member and the top edge of the second closure profile, with the lip having a second shape that extends from the interlocking member to the top edge of the second closure profile and between the first end and the second end of the second closure profile (English Abstract, English Translation and Fig. 3).
Hashimoto further teaches that it is known and desirable in the prior art to configure the lip of the second closure profile with a second shape that extends a varying distance from the interlocking member to the top edge of the second closure profile, wherein the second shape differs from the first shape and consists of (1) a first portion that extends a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end, (2) a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end, (3) a third portion provided between the first portion of the lip and the second portion of the lip and extending a substantially constant distance H4 from the interlocking member to the top edge of the second closure profile, wherein the distance H4 is greater than each of the distances H1, H2, and H3, (4) a fourth portion provided between the first portion of the lip and the third portion of the lip, with the fourth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H2 to H4, and (5) a fifth portion provided between the second portion of the lip and the third portion of the lip, with the fifth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H3 to H4, such that the third portion, fourth portion and fifth portion create a center region of the lip of the second closure profile that (i) extends above the top edge of the lip of the first closure profile and (ii) is sized to accommodate a thumb and a finger of a user, wherein the top edge of the second closure profile extends substantially parallel to (i) the interlocking member of the second closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and (ii) the top edge of the first closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, wherein the fourth portion and the fifth portion of the lip of the second closure profile are sloped relative to the top edge of the first closure profile to provide the second shape of the lip of the second closure profile, wherein the bag has an asymmetric appearance, when the bag is viewed toward at least the first side wall, as a result of the first shape differing from the second shape and the center region of the lip of the second closure profile extending above the top edge of the lip of the first closure profile and being sized to accommodate the thumb and the finger of the user, and wherein the asymmetric appearance and the center region being sized to accommodate the thumb and the finger of the user, together, provide a visual cue to the user as to where to grasp the lips of the first and second closure profiles when the opening of the bag is sealed, thus facilitating a separation of the first and second closure profiles by the user, in order to unseal the opening of the bag by imparting an outward rolling motion to the lips of the first and second closure profiles (English Abstract, English Translation and Fig. 3). 
The asymmetric configurations disclosed by both Smith and Hashimoto create offset and distinct first and second lips that are easily distinguishable and graspable as a result of the shape of the first and second lips and/or the visually distinct features of the first and second lips. Thus, the asymmetric configurations disclosed by both Smith and Hashimoto are analogous and equivalently configured to aid in the opening of a bag by providing appendages with which to grip each side wall of the bag. Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to alternatively configure the lip of the second closure profile of Smith to have a second shape that differs from the first shape, as taught by Hashimoto, wherein the second shape of the lip of the second closure profile extends a varying distance from the interlocking member to the top edge of the second closure profile and consists of (1) a first portion that extends a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end, (2) a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end, (3) a third portion provided between the first portion of the lip and the second portion of the lip and extending a substantially constant distance H4 from the interlocking member to the top edge of the second closure profile, wherein the distance H4 is greater than each of the distances H1, H2, and H3, (4) a fourth portion provided between the first portion of the lip and the third portion of the lip, with the fourth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H2 to H4, and (5) a fifth portion provided between the second portion of the lip and the third portion of the lip, with the fifth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H3 to H4, such that the third portion, fourth portion and fifth portion create a center region of the lip of the second closure profile that (i) extends above the top edge of the lip of the first closure profile and (ii) is sized to accommodate a thumb and a finger of a user, wherein the top edge of the second closure profile extends substantially parallel to (i) the interlocking member of the second closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and (ii) the top edge of the first closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, wherein the fourth portion and the fifth portion of the lip of the second closure profile are sloped relative to the top edge of the first closure profile to provide the second shape of the lip of the second closure profile, wherein the asymmetric appearance of the bag is a result of (a) the first shape differing from the second shape, (b) the pair of visually distinct features of the lip of the first and second closure profiles, and (c) the center region of the lip of the second closure profile extending above the top edge of the lip of the first closure profile and being sized to accommodate the thumb and the finger of the user, and wherein the asymmetric appearance and the center region being sized to accommodate the thumb and the finger of the user, together, provide a visual cue to the user as to where to grasp the lips of the first and second closure profiles, thus facilitating a separation of the first and second closure profiles by the user, in order to unseal the opening of the bag by imparting an outward rolling motion to the lips of the first and second closure profiles. The substitution of one known visually distinguishable configuration for a known alternative and functionally equivalent visually distinguishable configuration to achieve the equivalent and desirable result of providing and forming first and second lips which promote easy, intuitive opening and which aid in easily distinguishing between the opening lips, would have been obvious and would have yielded predictable results to one having ordinary skill in the art. 
Hashimoto fails to expressly teach the fourth portion gradually transitioning from H2 to H4 and the fifth portion gradually transitioning from H3 to H4. However, Hashimoto teaches that a portion of one of the lips which extends outwardly a greater distance than any other portion of either of the lips functions to form a part that is easy to pinch and to provide a user with a means for distinguishing and separating the lips from each other so as to promote easy, intuitive opening of the bag and/or to provide a user with a visual means of determining where the bag is to be opened. Further, Applicant has not disclosed that the specific angle of the fourth portion and the fifth portion provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem.
Therefore, absent persuasive evidence that the specific angle of the fourth portion and the fifth portion is critical, it would have been obvious and further an obvious matter of design choice to provide the fourth and fifth portions as claimed. Furthermore, one having ordinary skill in the art would have expected Applicant’s invention to perform equally well, function equivalently and provide the same benefits with the fourth portion and the fifth portion extending at a gradual angle or at a steep angle, as such modifications would not alter any function of the second closure profile or the fourth and fifth portions, but rather would merely alter the appearance of the second closure profile and the fourth and fifth portions. 
Further, regarding the outward rolling motion, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)) and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997)). Further, it should be noted that claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112).
In this case, Applicant discloses first and second lips having distinguishable shapes that facilitate grasping at a center region of the lips to separate and unseal closure profiles (instant application paragraphs 52, 61). Further, Applicant expressly discloses that grasping the lips at the center region enables the user to impart an outward rolling motion of the lips away from each other which facilitates the separation of the closure profiles (paragraphs 61, 67-69). Additionally, one skilled in the art would reasonably conclude that the flexible material of the bag/lips and the initial resistance from the interlocked closure profiles further enables the outward rolling motion. 
It is therefore concluded that the structure disclosed by Applicant that enables the user to impart an outward rolling motion of the lips that facilitates the separation of the closure profiles and thereby unseals the opening of the bag, is met by Smith in view of Hashimoto. Accordingly, absent persuasive evidence otherwise, the modified bag of Smith in view of Hashimoto comprises the structure necessary to function as claimed.
Regarding claim 7, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein at least one of the lip of the first closure profile and the lip of the second closure profile further includes another visually distinct feature (74b, 74d, 174, 384f, 384e) in combination with the pair of visually distinct features (Smith: paragraphs 31, 45, 65 and FIG. 2-4, 6, 9).
Regarding claim 21, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the lip of the second closure profile further includes another visually distinct feature (74b/74d, 174, 384f) that is a texture (Smith: paragraphs 31, 34, 35, 45, 47, 65). 
Regarding claim 33, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, but fails to teach the color on the lip of the first and second closure profiles being formed by extrusion. However, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art. Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself. Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (MPEP 2113). In this case, the end product (i.e., the lips of the first and second closure profiles having a color), as disclosed in the prior art and as presently claimed, comprise a color. Accordingly, absent persuasive evidence otherwise, even if the prior art disclosed the final product where the color was added by a different process, the final product as claimed would still be anticipated and obvious from the prior art. 
However, Ishizaki further teaches that extrusion is a known process in the prior art for adding color to a plastic and more specifically, to a plastic that forms an opening lip (paragraphs 20, 21). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bag of Smith by providing color to the lips of the first and second closure profiles by extrusion, as taught by Ishizaki, as extrusion has been shown to be a known method in the prior art for adding color to a plastic.
Regarding claim 34, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the color of the lip of the second closure profile is one of (i) a different color than the color of the lip of the first closure profile and (ii) a different shade of color of the lip of the first closure profile (Smith: paragraph 49 and Ishizaki: paragraphs 20-24).
Regarding claim 37, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the top edge of the second closure profile extends substantially parallel to the interlocking member of the first closure profile in each of the first portion, the second portion and the third portion of the lip of the second closure profile (Hashimoto: Fig. 3). 
Regarding claim 38, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the lip of the first closure profile further includes another visually distinct feature (74b/74d, 384e) that is a texture (Smith: paragraphs 31, 34, 35, 45, 47, 65).
Regarding claim 39, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein at least a first area (9) of the lip of the second closure profile is not overlapped by the lip of the first closure profile, and at least a second area of the lip of the second closure profile is overlapped by the lip (10) of the first closure profile (Hashimoto: Fig. 3). 
Regarding claim 40, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 39 above, wherein the bag has an asymmetric appearance, when the bag is viewed toward at least the first side wall, as a result of (a) the first area of the lip of the second closure profile that is not overlapped by the lip of the first closure profile appearing as the color of the lip of the second closure profile, and (b) the second area of the lip of the second closure profile that is overlapped by the lip of the first closure profile appearing as one of (i) a different color than the color of the lip of the second closure profile and (ii) a different shade of the color of the lip of the second closure profile (Smith: paragraph 49). 
Regarding claim 41, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 7 above, wherein the other visually distinct feature (174, 384e, 384f) is provided on the inner surface of the at least one of the lip of the first closure profile and the lip of the second closure profile (Smith: paragraphs 31, 65 and FIG. 6, 9).
Regarding claim 42, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the interlocking member of the first closure profile interlocks with the interlocking member of the second closure profile, when sealing and resealing the opening of the bag (Smith: paragraphs 32, 33, 37, 38, 40 and FIG. 1-7 and 9).
Regarding claim 43, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the interlocking member of the first closure profile unlocks from the interlocking member of the second closure profile, when unsealing the opening of the bag (Smith: paragraphs 32, 33, 37, 38, 40 and FIG. 1-7 and 9).
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
See response to arguments in the Advisory Action dated March 7, 2022.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734  					Primary Examiner, Art Unit 3734